Citation Nr: 1536454	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for major depression with suicidal tendencies and anxiety, as secondary to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a rating decision in July 2008 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his depression is secondary to his service-connected disabilities.  

Secondary service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310, service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2014). 

The Veteran was afforded a VA mental health disorders examination in July 2010.  Following an examination of the Veteran, the examiner diagnosed major depressive disorder associated with severe social stressors.  The examiner stated she could    not determine whether depression was due to or a result of the service-connected lumbar spine spondylosis without resort to mere speculation.  The examiner indicated that it was hard for her to determine whether depression was due to the lumbar spine problem because the Veteran did not actually say his depression was caused by back pain.  The examiner noted, however, that the Veteran's back pain could lead to mental stress at times, and as there was possible marijuana abuse and questionable alcohol use, it was impossible for her to determine true cause of depression.  

As such, it remains unclear from the report whether the Veteran's depressive disorder was caused or aggravated by a service-connected disability.  The Board finds the opinion confusing; therefore, an additional examination with opinion is needed.  On remand, relevant ongoing medical records, if any, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding relevant VA mental health treatment records, if any.
 
2.  Schedule the Veteran for a VA psychiatric examination with a different examiner than the one who conducted the July 2010 VA examination, if possible, to determine whether the Veteran's depressive disorder was caused or aggravated by his service-connected lumbar spine disability with left lower extremity radiculopathy.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests should be done, including psychological testing, and all findings must be reported in detail.  Following review of the claims file, the examiner should provide an addendum opinion addressing the following:

 a. Is it at least as likely as not (50 percent probability      or greater) that the Veteran's diagnosed depressive disorder was caused by his service connected lumbar spine disability with left lower extremity radiculopathy?        The examiner should explain why or why not. 

 b. If not caused by service-connected disabilities, is it as likely as not that the Veteran's depressive disorder is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected lumbar spine disability with left lower extremity radiculopathy?  Please explain why or why not.

 c. If a permanent worsening of the Veteran's depressive disorder beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the depressive disorder beyond the baseline level of that disability that is due to the service connected disability. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




